DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed November 1, 2022, claims 1, 4-5, 8-10, 13-14, 17 and 19 are amended and claims 2, 6, 11, 15 and 18 are cancelled. Claims 1, 3-5, 7-10, 12-14, 16-17 and 19 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed November 1, 2022, with respect to the drawing, specification and claim objections have been fully considered and are persuasive in view of the amendments.  The objections of the drawings, specification and claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed November 1, 2022, with respect to the interpretation of claims under 35 U.S.C 112(f) have been fully considered and are persuasive.  The interpretation of claims under 35 U.S.C 112(f) has been withdrawn. 
Applicant’s arguments, see Remarks, filed November 1, 2022, with respect to the rejection of claims under 35 U.S.C 112(b) have been fully considered and are persuasive in view of the amendments.  The rejection of claims under 35 U.S.C 112(b) has been withdrawn. 
Applicant's arguments, see Remarks, filed November 1, 2022, with respect to the rejection of claims under 35 U.S.C 101 have been fully considered but they are not persuasive. In response to applicant’s arguments that the claims do not recite and abstract idea, Examiner respectfully disagrees. The independent claims 1, 9, 10 and 19 recites the limitations “detecting a first anomaly in the video data as anomaly in movement of the patient; determining a difference between the actual feature and the predicted feature; determining a video frame stack comprising the first anomaly; and determining a motor seizure type based on the first classification” which constitute abstract ideas as they can be done mentally. In response to applicant’s arguments that the abstract idea is integrated into practical application, Examiner respectfully disagrees. The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for receiving, detecting, determining, registering and classifying, merely invoke a computer as a tool. There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. 
Applicant's arguments filed, see Remarks, filed November 1, 2022, with respect to the rejection of claims under 35 U.S.C 103 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Whitmore does not teach “a pre-trained neural network”, Examiner respectfully disagrees. Whitmore teaches in paragraph [0043] that a neural network may be trained to identify seizures which makes it trainable to be pre-trained.
It should be noted that the features argued by applicant such as Whitmore not teaching “detecting a first anomaly in the video data as anomaly in the movement of the patient” is taught by Nathan. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan with the teachings of Whitmire because it would have led to the predictable result of analyzing the data collected with a neural network to classify seizures (Whitmire: see paragraph 0048) to help caregivers medically and/or surgically manage patient care.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-10, 12-14, 16-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3-5, 7-10, 12-14, 16-17 and 19 are all within at least one of the four categories.
The independent claim 1 recites:
detecting a first anomaly in the video data as anomaly in movement of the patient;
determining a difference between the actual feature and the predicted feature;
determining a video frame stack comprising the first anomaly; and
determining a motor seizure type based on the first classification.
The independent claim 9 recites:
detecting a first anomaly in the video data as anomaly in movement of the patient;
determining a difference between the actual feature and the predicted feature;
determining a video frame stack comprising the first anomaly; and
determining a motor seizure type based on the first classification.
The independent claim 10 recites: 
detecting a first anomaly in the video data as anomaly in movement of the patient;
determining a difference between the actual feature and the predicted feature;
determining a video frame stack comprising the first anomaly; and
determining a motor seizure type based on the first classification.
The independent claim 19 recites:
detecting a first anomaly in the video data as anomaly in movement of the patient;
determining a difference between the actual feature and the predicted feature;
determining a video frame stack comprising the first anomaly; and
determining a motor seizure type based on the first classification.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of detecting and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

Regarding the dependent claims 3-5, 7-8, 12-14 and 16-17, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 3-5, 7-8, 12-14 and 16-17 recite steps (e.g. determining, detecting and registering) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1, 3-5, 7-10, 12-14, 16-17 and 19 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for receiving, detecting, determining, registering and classifying, merely invoke a computer as a tool.
The data-gathering step (receiving) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for receiving, detecting, determining, registering and classifying. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about a motor seizure type. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for receiving, detecting, determining, registering and classifying. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: a pre-trained neural network, an audio sensor, a video camera, a depth sensor, at least one processor, a memory, computer program code and computer program product.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
the non-patent literature previosuly cited herewith:
Webber, W. R. S., et al. "An approach to seizure detection using an artificial neural network (ANN)." Electroencephalography and clinical Neurophysiology 98.4 (1996): 250-272.
Subasi, Abdulhamit. "Automatic detection of epileptic seizure using dynamic fuzzy neural networks." Expert Systems with Applications 31.2 (2006): 320-328.
Dalton, Anthony, et al. "Development of a body sensor network to detect motor patterns of epileptic seizures." IEEE transactions on biomedical engineering 59.11 (2012): 3204-3211.

Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 9-10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan (US 20150190085 A1; previously cited by applicant) in view of Whitmire (WO 2017062728 A1; previously cited by applicant).

With respect to claim 1, Nathan discloses
A method for detecting a motor seizure type of an epileptic seizure of a patient comprising:
	receiving, by a video camera, video data of a patient (see paragraph 0037, video data received from cameras; and see paragraph 0026, cameras film patients; and see paragraph 0085, images taken via a video);
	detecting, by an apparatus operatively connected to the video camera (see Fig. 1A, seizure alert system #112), a first anomaly in the video data as anomaly in movement of the patient, wherein the first anomaly in the video data is detected based on the video data (see paragraph 0086, abnormal motion behavior is detected using the video data) and the detecting comprises:
determining, by the apparatus, an actual feature over a video data segment, the actual feature representing actual movement of the patient (see paragraph 0027, feature points in video data can be analyzed corresponding to motion patterns);
determining, by the apparatus, a predicted feature over the video data segment (see paragraph 0027, predictable motion patterns in feature points) using a pre-trained neural network (see paragraph 0101, neural networks can determine abnormal patterns to detect seizures), wherein the pre-trained neural network is pre-trained for normal sleeping data captured from persons sleeping without any seizures, the predicted feature representing predicted movement of the patient (see paragraph 0101, template patterns can be used to match other signal patterns thus a prior known seizure pattern can be used to compare the signal pattern to the known; and see paragraph 0048, patterns of behavior can be classified as seizure or non-seizure motion patterns);
determining, by the apparatus, a difference between the actual feature and the predicted feature (see paragraph 0085, a comparison of two images to determine whether there is motion which may be detected based on pixel changes and image differencing); and 
registering, by the apparatus, the actual feature as the first anomaly based on the difference (see paragraph 0086, abnormal motion behavior is detected using the video data and a determination is made that a seizure has occurred based on the length and duration of the body motion); and the method comprises:
determining , by the apparatus, a video frame stack comprising the first anomaly (see paragraph 0027, temporal motion patterns of feature points can be analyzed across frames for detection of abnormal activity);
[…]; and
[…].
Nathan does not disclose classifying, by the apparatus, the video frame stack using a pre-trained neural network to obtain a first classification, wherein the first classification is based on a seizure classification for epileptic seizures and determining, by the apparatus, the motor seizure type based on the first classification.
Whitmire teaches classifying the video frame stack (see paragraph 0053, video camera is triggered to collect video information) using a pre-trained neural network (see paragraph 0043, neural network may be trained to identify seizures) to obtain a first classification (see paragraph 0047, classification of seizure events to include the type of detected activity and type of seizure), wherein the first classification is based on a seizure classification for epileptic seizures (see paragraph 0048,  epileptic seizures are differentiated) and determining a motor seizure type based on the first classification (see paragraph 0048, neural network analyzes data and characterizes the seizures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan with the teachings of Whitmire because it would have led to the predictable result of analyzing the data collected with a neural network to classify seizures (Whitmire: see paragraph 0048) to help caregivers medically and/or surgically manage patient care.

With respect to claim 3, all limitations of claim 1 apply in which Whitmire further teaches receiving audio data from an audio sensor (see paragraph 0068, values of features of data can be extracted from an audio sensor and input into a neural network) configured to detect sounds produced by the patient over time (see paragraph 0053, detection unit on a patient may process and use audio sensor signals to make assessments on the likelihood of the occurrence of a seizure) and wherein the first anomaly in the video data is detected if intensity of the audio data exceeds a pre-defined threshold (see paragraph 0053, a base station processes and confirms that a seizure is occurring; and see paragraph 0057, base station may select specific process setting such as a threshold value).

With respect to claim 9, Nathan discloses
An apparatus (see paragraph 0036-0037, seizure alert system; and see paragraph 0112, any element of any embodiment may be used in any embodiment) for detecting a motor seizure type of an epileptic seizure type of a patient, said apparatus comprising at least one processor (see paragraph 0069-0070, processor system), memory including computer code (see paragraph 0069-0070, programs stored on memory system; and see paragraph 0059, memory system includes computer readable mediums), wherein the memory and computer code are configured to, with the at least one processor, cause the apparatus to perform (see paragraph 0069, processor runs a program stored on a memory system):
receiving, by the apparatus from a video camera operatively connected to the apparatus, video data of a patient (see paragraph 0037, video data received from cameras; and see paragraph 0026, cameras film patients; and see paragraph 0085, images taken via a video);
	detecting, by the apparatus, a first anomaly in the video data as anomaly in movement of the patient, wherein the first anomaly in the video data is detected based on the video data (see paragraph 0086, abnormal motion behavior is detected using the video data) and the detecting comprises:
determining, by the apparatus,  an actual feature over a video data segment, the actual feature representing actual movement of the patient (see paragraph 0027, feature points in video data can be analyzed corresponding to motion patterns);
determining, by the apparatus,  a predicted feature over the video data segment (see paragraph 0027, predictable motion patterns in feature points) using a pre-trained neural network (see paragraph 0101, neural networks can determine abnormal patterns to detect seizures), wherein the pre-trained neural network is pre-trained for normal sleeping data captured from persons sleeping without any seizures, the predicted feature representing predicted movement of the patient (see paragraph 0101, template patterns can be used to match other signal patterns thus a prior known seizure pattern can be used to compare the signal pattern to the known; and see paragraph 0048, patterns of behavior can be classified as seizure or non-seizure motion patterns);
determining, by the apparatus,  a difference between the actual feature and the predicted feature (see paragraph 0085, a comparison of two images to determine whether there is motion which may be detected based on pixel changes and image differencing); and 
registering, by the apparatus,  the actual feature as the first anomaly based on the difference see paragraph 0086, abnormal motion behavior is detected using the video data and a determination is made that a seizure has occurred based on the length and duration of the body motion); and the method comprises:
determining, by the apparatus,  a video frame stack comprising the first anomaly (see paragraph 0027, temporal motion patterns of feature points can be analyzed across frames for detection of abnormal activity);
[…]; and
[…].
Nathan does not disclose classifying, by the apparatus, the video frame stack using a pre-trained neural network to obtain a first classification, wherein the first classification is based on a seizure classification for epileptic seizures; and determining, by the apparatus, the motor seizure type based on the first classification.
Whitmire teaches classifying the video frame stack (see paragraph 0053, video camera is triggered to collect video information) using a pre-trained neural network (see paragraph 0043, neural network may be trained to identify seizures) to obtain a first classification (see paragraph 0047, classification of seizure events to include the type of detected activity and type of seizure), wherein the first classification is based on a seizure classification for epileptic seizures (see paragraph 0048,  epileptic seizures are differentiated) and determining a motor seizure type based on the first classification (see paragraph 0048, neural network analyzes data and characterizes the seizures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan with the teachings of Whitmire because it would have led to the predictable result of analyzing the data collected with a neural network to classify seizures (Whitmire: see paragraph 0048) to help caregivers medically and/or surgically manage patient care.

With respect to claim 10, Nathan discloses
A system (see paragraph 0039, video-based system; and see paragraph 0112, any element of any embodiment may be used in any embodiment) for detecting a motor seizure type of an epileptic seizure comprising
	a video device (see paragraph 0039-0040, video data from cameras); and
	an apparatus (see paragraph 0067, motion detector) operatively connected to the video device, said apparatus comprising at least one processor (see paragraph 0069-0070, processor system), memory including computer code (see paragraph 0069-0070, programs stored on memory system; and see paragraph 0059, memory system includes computer readable mediums), wherein the memory and computer code are configured to, with the at least one processor, cause the apparatus to perform (see paragraph 0069, processor runs a program stored on a memory system):
receiving, by the apparatus,  video data captured by the video device of the patient (see paragraph 0037, video data received from cameras; and see paragraph 0026, cameras film patients; and see paragraph 0085, images taken via a video);
	detecting, by the apparatus,  a first anomaly in the video data as anomaly in movement of the patient, wherein the first anomaly in the video data is detected based on the video data (see paragraph 0086, abnormal motion behavior is detected using the video data) and the detecting comprises:
determining, by the apparatus,  an actual feature over a video data segment, the actual feature representing actual movement of the patient (see paragraph 0027, feature points in video data can be analyzed corresponding to motion patterns);
determining, by the apparatus,  a predicted feature over the video data segment (see paragraph 0027, predictable motion patterns in feature points) using a pre-trained neural network (see paragraph 0101, neural networks can determine abnormal patterns to detect seizures), wherein the pre-trained neural network is pre-trained for normal sleeping data captured from persons sleeping without any seizures, the predicted feature representing predicted movement of the patient (see paragraph 0101, template patterns can be used to match other signal patterns thus a prior known seizure pattern can be used to compare the signal pattern to the known; and see paragraph 0048, patterns of behavior can be classified as seizure or non-seizure motion patterns);
determining, by the apparatus,  a difference between the actual feature and the predicted feature (see paragraph 0085, a comparison of two images to determine whether there is motion which may be detected based on pixel changes and image differencing); and 
registering, by the apparatus,  the actual feature as the first anomaly based on the difference see paragraph 0086, abnormal motion behavior is detected using the video data and a determination is made that a seizure has occurred based on the length and duration of the body motion); and the method comprises:
determining, by the apparatus,  a video frame stack comprising the first anomaly (see paragraph 0027, temporal motion patterns of feature points can be analyzed across frames for detection of abnormal activity);
[…]; and
[…].
Nathan does not disclose classifying, by the apparatus, the video frame stack using a pre-trained neural network to obtain a first classification, wherein the first classification is based on a seizure classification for epileptic seizures and determining, by the apparatus, the motor seizure type based on the first classification.
Whitmire teaches classifying the video frame stack (see paragraph 0053, video camera is triggered to collect video information) using a pre-trained neural network (see paragraph 0043, neural network may be trained to identify seizures) to obtain a first classification (see paragraph 0047, classification of seizure events to include the type of detected activity and type of seizure), wherein the first classification is based on a seizure classification for epileptic seizures (see paragraph 0048,  epileptic seizures are differentiated) and determining a motor seizure type based on the first classification (see paragraph 0048, neural network analyzes data and characterizes the seizures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan with the teachings of Whitmire because it would have led to the predictable result of analyzing the data collected with a neural network to classify seizures (Whitmire: see paragraph 0048) to help caregivers medically and/or surgically manage patient care.

With respect to claim 12, all limitations of claim 10 apply in which Whitmire further teaches an audio sensor (see paragraph 0068, audio sensor) and the system further caused to perform receiving audio data from an audio sensor (see paragraph 0068, values of features of data can be extracted from an audio sensor and input into a neural network) configured to detect sounds produced by the patient over time (see paragraph 0053, detection unit on a patient may process and use audio sensor signals to make assessments on the likelihood of the occurrence of a seizure) and wherein the first anomaly in the video data is detected if intensity of the audio data exceeds a pre-defined threshold (see paragraph 0053, a base station processes and confirms that a seizure is occurring; and see paragraph 0057, base station may select specific process setting such as a threshold value).

With respect to claim 19, Nathan discloses
A computer program product (see paragraph 0069-0070, program) embodied on a non-transitory computer readable medium (see paragraph 0069-0070, programs stored on memory system; and see paragraph 0059, memory system includes computer readable mediums) for detecting a motor seizure type of an epileptic seizure of a patient, said computer program product comprising computer program code (see paragraph 0069-0070, programs and algorithms are composed of code) configured to, when executed on at least one processor (see paragraph 0069-0070, processor system; and see paragraph 0112, any element of any embodiment may be used in any embodiment) of a system operatively connected to a video camera (see Fig. 1A, seizure alert system #112 connected to video camera), cause a system to perform:
receiving, by the system, video data captured by the video camera of the patient (see paragraph 0037, video data received from cameras; and see paragraph 0026, cameras film patients; and see paragraph 0085, images taken via a video);
	detecting, by the system, a first anomaly in the video data as anomaly in movement of the patient, wherein the first anomaly in the video data is detected based on the video data (see paragraph 0086, abnormal motion behavior is detected using the video data) and the detecting comprises:
determining, by the system, an actual feature over a video data segment, the actual feature representing actual movement of the patient (see paragraph 0027, feature points in video data can be analyzed corresponding to motion patterns);
determining, by the system, a predicted feature over the video data segment (see paragraph 0027, predictable motion patterns in feature points) using a pre-trained neural network (see paragraph 0101, neural networks can determine abnormal patterns to detect seizures), wherein the pre-trained neural network is pre-trained for normal sleeping data captured from persons sleeping without any seizures, the predicted feature representing predicted movement of the patient (see paragraph 0101, template patterns can be used to match other signal patterns thus a prior known seizure pattern can be used to compare the signal pattern to the known; and see paragraph 0048, patterns of behavior can be classified as seizure or non-seizure motion patterns);
determining, by the system, a difference between the actual feature and the predicted feature (see paragraph 0085, a comparison of two images to determine whether there is motion which may be detected based on pixel changes and image differencing); and 
registering, by the system, the actual feature as the first anomaly based on the difference (see paragraph 0086, abnormal motion behavior is detected using the video data and a determination is made that a seizure has occurred based on the length and duration of the body motion); and the method comprises:
determining, by the system, a video frame stack comprising the first anomaly (see paragraph 0027, temporal motion patterns of feature points can be analyzed across frames for detection of abnormal activity);
[…]; and
[…].
Nathan does not disclose classifying the video frame stack using a pre-trained neural network to obtain a first classification, wherein the first classification is a seizure classification for epileptic seizures and determining a motor seizure type based on the first classification,.
Whitmire teaches classifying the video frame stack (see paragraph 0053, video camera is triggered to collect video information) using a pre-trained neural network (see paragraph 0043, neural network may be trained to identify seizures) to obtain a first classification (see paragraph 0047, classification of seizure events to include the type of detected activity and type of seizure), wherein the first classification is a seizure classification for epileptic seizures) (see paragraph 0048,  epileptic seizures are differentiated)  and determining a motor seizure type based on the first classification (see paragraph 0048, neural network analyzes data and characterizes the seizures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan with the teachings of Whitmire because it would have led to the predictable result of analyzing the data collected with a neural network to classify seizures (Whitmire: see paragraph 0048) to help caregivers medically and/or surgically manage patient care.

Claims 4-5, 7-8, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan in view of Whitmore as applied to claims 1 and 10 above, and further in view of Girouard (US 20160220169 A1; previously cited by applicant).

With respect to claim 4, all limitations of claim 1 apply in which Whitmire further teaches receiving audio data from an audio sensor (see paragraph 0068, values of features of data can be extracted from an audio sensor and input into a neural network) configured to detect sounds produced by the patient over time (see paragraph 0053, detection unit on a patient may process and use audio sensor signals to make assessments on the likelihood of the occurrence of a seizure).
	Nathan and Whitmire do not teach determining a second anomaly in the audio data as anomaly in sounds produced by the patient over time; determining an audio clip comprising the second anomaly; classifying the audio clip using a pre-trained neural network to obtain a second classification, wherein the second classification is based on the seizure classification for epileptic seizures; or determining the motor seizure type based on the first classification and the second classification.
	Girouard teaches an audio sensor (see paragraph 0060, audio sensors); determining a second anomaly in the audio data as anomaly in sounds produced by the patient over time (see paragraph 0060, a sound or sound component is used in seizure detection; and see paragraph 0024, a model sound and a given set of data may be compared and analysis is run to determine whether the sound meets the threshold level of similarity or if it is abnormal); determining an audio clip comprising the second anomaly (see paragraph 0024, pattern recognition programs identify within audio data if a certain portion of data matches a pattern which can be determined to be abnormal); classifying the audio clip using a pre-trained neural network to obtain a second classification (see paragraph 0050-0051, classifying the seizure as a tonic-clonic seizure event using the data; and see paragraph 0055, an algorithm may analyze the collected audio data for seizure detection) wherein the second classification is based on the seizure classification for epileptic seizures (see paragraph 0050-0051, tonic-clonic seizures are epileptic seizures); and determining the seizure type based on the first classification and the second classification (see paragraph 0050-0051, classifying the seizure as a tonic-clonic seizure event using the data);. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan and Whitmire with the teachings of Girouard by adding an audio sensor and analyzing the data of the audio sensor because it would have resulted in the predictable result of minimally intrusive patient monitoring of seizures (Girouard: see paragraph 0003) as sounds are produced during the onset of seizures (Girouard: see paragraph 0043) and using a combination of the first classification and second classification would have resulted in improved detection efficiency (Girouard: see paragraph 0012) by using both visual and auditory data.

With respect to claim 5, all limitations of claim 4 apply in which Nathan further teaches receiving depth data from stereoscopic imaging equipment (see paragraph 0026, cameras 102a-n may include any number of cameras which film a patient) or a depth sensor configured to detect movement of the patient over time (see paragraph 0026-0027, camera film patients to capture on film images motion patterns that are analyzed to determine whether a seizure is in progress);
	detecting a third anomaly in the depth data as anomaly in movement of the patient (see paragraph 0033, the motion data may be measured in two dimensions and/or three dimensions, and values above a certain threshold are indicative of abnormal body movements that occur during a seizure);
	determining a depth data frame stack comprising the third anomaly (see paragraph 0027, the motion patterns of feature points can be analyzed across frames for detection of abnormal activity);
	[…]; and
	[…]; or
	[…].
	Nathan does not disclose classifying the depth data frame stack using a pre-trained neural network to obtain a third classification, wherein the third classification is based on the seizure classification for epileptic seizures; and determining the motor seizure type based on the first and the third classification; or determining the seizure type based on the first classification, the second classification and the third classification.
	Whitmire teaches a pre-trained neural network (see paragraph 0043, neural network may be trained to identify seizures) to obtain a third classification (see paragraph 0047, classification of seizure events to include the type of detected activity and type of seizure; and see paragraph 0050, classification module may identify complex partial seizures or conditions), wherein the third classification is based on the seizure classification for epileptic seizures (see paragraph 0048,  epileptic seizures are differentiated); and determine the seizure type based on the third classification (see paragraph 0048, neural network analyzes data and characterizes the seizures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan with the teachings of Whitmire because it would have led to the predictable result of analyzing the data collected with a neural network to classify seizures using visual and depth data (Whitmire: see paragraph 0048) to help caregivers medically and/or surgically manage patient care.

With respect to claim 7, all limitations of claim 5 apply in which Nathan further teaches
wherein the third anomaly in the depth data is detected based on the depth data (see paragraph 0033, the motion data may be measured in two dimensions and/or three dimensions, and values above a certain threshold are indicative of abnormal body movements that occur during a seizure), and the detecting comprises:
determining an actual feature over a depth data segment (see paragraph 0033, motion data can be measured in two dimension and/or three dimensions), the actual feature representing actual movement of the patient (see paragraph 0027, feature points in video data can be analyzed corresponding to motion patterns);
determining a predicted feature over the depth data segment (see paragraph 0027, predictable motion patterns in feature points) using a pre-trained neural network (see paragraph 0101, neural networks can determine abnormal patterns to detect seizures), the predicted feature representing predicted movement of the patient (see paragraph 0101, template patterns can be used to match other signal patterns thus a prior known seizure pattern can be used to compare the signal pattern to the known; and see paragraph 0048, patterns of behavior can be classified as seizure or non-seizure motion patterns);
	determining a difference between the actual feature and the predicted feature (see paragraph 0085, a comparison of two images to determine whether there is motion which may be detected based on pixel changes and image differencing); and 
	registering the actual feature as the third anomaly based on the difference (see paragraph 0086, abnormal motion behavior is detected using the video data and a determination is made that a seizure has occurred based on the length and duration of the body motion).

With respect to claim 8, all limitations of claim 5 apply in which Nathan further teaches the third anomaly in the depth data is detected based on the first anomaly (see paragraph 0033, the motion data may be measured in two dimensions and/or three dimensions, and values above a certain threshold are indicative of abnormal body movements that occur during a seizure; see paragraph 0086, abnormal motion behavior is detected using the video data) or based on the detected second anomaly.

With respect to claim 13, all limitations of claim 10 apply in which Whitmire further teaches receiving audio data from an audio sensor (see paragraph 0068, values of features of data can be extracted from an audio sensor and input into a neural network) configured to detect sounds produced by the patient over time (see paragraph 0053, detection unit on a patient may process and use audio sensor signals to make assessments on the likelihood of the occurrence of a seizure).
	Nathan and Whitmire do not teach determining a second anomaly in the audio data as anomaly in sounds produced by the patient over time; determining an audio clip comprising the second anomaly; classifying the audio clip using a pre-trained neural network to obtain a second classification, wherein the second classification is based on the seizure classification for epileptic seizures; or determining the seizure type based on the first classification and the second classification.
	Girouard teaches an audio sensor (see paragraph 0060, audio sensors); determining a second anomaly in the audio data as anomaly in sounds produced by the patient over time (see paragraph 0060, a sound or sound component is used in seizure detection; and see paragraph 0024, a model sound and a given set of data may be compared and analysis is run to determine whether the sound meets the threshold level of similarity or if it is abnormal); determining an audio clip comprising the second anomaly (see paragraph 0024, pattern recognition programs identify within audio data if a certain portion of data matches a pattern which can be determined to be abnormal); classifying the audio clip using a pre-trained neural network to obtain a second classification (see paragraph 0050-0051, classifying the seizure as a tonic-clonic seizure event using the data; and see paragraph 0055, an algorithm may analyze the collected audio data for seizure detection), wherein the second classification is based on the seizure classification for epileptic seizures (see paragraph 0050-0051, tonic-clonic seizures are epileptic seizures); and determining the seizure type based on the first classification and the second classification (see paragraph 0050-0051, classifying the seizure as a tonic-clonic seizure event using the data);. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan and Whitmire with the teachings of Girouard by adding an audio sensor and analyzing the data of the audio sensor because it would have resulted in the predictable result of minimally intrusive patient monitoring of seizures (Girouard: see paragraph 0003) as sounds are produced during the onset of seizures (Girouard: see paragraph 0043) and using a combination of the first classification and second classification would have resulted in improved detection efficiency (Girouard: see paragraph 0012) by using both visual and auditory data.

With respect to claim 14, all limitations of claim 10 apply in which Nathan further teaches receiving depth data from the stereoscopic imaging equipment (see paragraph 0026, cameras 102a-n may include any number of cameras which film a patient) or a depth sensor, the means configured to detect movement of the patient over time (see paragraph 0026-0027, camera film patients to capture on film images motion patterns that are analyzed to determine whether a seizure is in progress);
	detecting a third anomaly in the depth data as anomaly in movement of the patient (see paragraph 0033, the motion data may be measured in two dimensions and/or three dimensions, and values above a certain threshold are indicative of abnormal body movements that occur during a seizure);
	determining a depth data frame stack comprising the third anomaly (see paragraph 0027, the motion patterns of feature points can be analyzed across frames for detection of abnormal activity);
	[…]; and
	[…]; or
	[…].
	Nathan does not disclose classifying the depth data frame stack using a pre-trained neural network to obtain a third classification, wherein the third classification is based on the seizure classification for epileptic seizures; and determining the seizure type based on the first and the third classification; or determining the motor seizure type based on the first classification, the second classification and the third classification.
	Whitmire teaches a pre-trained neural network (see paragraph 0043, neural network may be trained to identify seizures) to obtain a third classification (see paragraph 0047, classification of seizure events to include the type of detected activity and type of seizure; and see paragraph 0050, classification module may identify complex partial seizures or conditions) wherein the third classification is based on the seizure classification for epileptic seizures (see paragraph 0048,  epileptic seizures are differentiated); and determine the motor seizure type based on the third classification (see paragraph 0048, neural network analyzes data and characterizes the seizures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan with the teachings of Whitmire because it would have led to the predictable result of analyzing the data collected with a neural network to classify seizures using visual and depth data (Whitmire: see paragraph 0048) to help caregivers medically and/or surgically manage patient care.

With respect to claim 16, all limitations of claim 14 apply in which Nathan further teaches
wherein the third anomaly in the depth data is detected based on the depth data (see paragraph 0033, the motion data may be measured in two dimensions and/or three dimensions, and values above a certain threshold are indicative of abnormal body movements that occur during a seizure), and the detecting comprises:
determining an actual feature over a depth data segment (see paragraph 0033, motion data can be measured in two dimension and/or three dimensions), the actual feature representing actual movement of the patient (see paragraph 0027, feature points in video data can be analyzed corresponding to motion patterns);
determining a predicted feature over the depth data segment (see paragraph 0027, predictable motion patterns in feature points) using a pre-trained neural network (see paragraph 0101, neural networks can determine abnormal patterns to detect seizures), the predicted feature representing predicted movement of the patient (see paragraph 0101, template patterns can be used to match other signal patterns thus a prior known seizure pattern can be used to compare the signal pattern to the known; and see paragraph 0048, patterns of behavior can be classified as seizure or non-seizure motion patterns);
	determining a difference between the actual feature and the predicted feature (see paragraph 0085, a comparison of two images to determine whether there is motion which may be detected based on pixel changes and image differencing); and 
	registering the actual feature as the third anomaly based on the difference (see paragraph 0086, abnormal motion behavior is detected using the video data and a determination is made that a seizure has occurred based on the length and duration of the body motion).

With respect to claim 17, all limitations of claim 13 apply in which Nathan further teaches the third anomaly in the depth data is detected based on the first anomaly (see paragraph 0033, the motion data may be measured in two dimensions and/or three dimensions, and values above a certain threshold are indicative of abnormal body movements that occur during a seizure; see paragraph 0086, abnormal motion behavior is detected using the video data) or based on the detected second anomaly.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791